DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-3, 5, 6, 8, 9, 12, 13, 17, 26, 37, 38, and 42-50 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 12/17/2020 are acknowledged.  Claims under consideration in the instant office action are claims 1-3, 5, 6, 8, 9, 12, 13, 17, 26, 37, 38, and 42-50.
Applicant’s arguments, filed 12/17/2020, with respect to claims 1-3, 5, 6, 8, 9, 12-15, 17, 26, and 37-42 have been fully considered and are persuasive.  The rejection of claims 1-3, 5, 6, 8, 9, 12-15, 17, 26, and 37-42 has been withdrawn.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
No prior art or combination of prior art was found to disclose or suggest the instant claimed invention directed to a method of treating autism by administering fenamate as the single active agent.  The closest prior art found, Mouthon teaches a method of treating patients suffering from neurological and neuropsychic disorders by administering a combination of a connexin-blocking agent, such as mefenamic acid, and an acetylcholinesterase inhibitor (see abstract; pg. 13, lines 13-18).  Mouthon teaches such cognitive disorders to include autism (pg. 15, lines 15-20), and dosages can be above 5 mg/kg (pg. 23, second paragraph).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 5, 6, 8, 9, 12, 13, 17, 26, 37, 38, and 42-50 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Notice of Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-5137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Andrew Lee/
Examiner, Art Unit 1628

/SAVITHA M RAO/Primary Examiner, Art Unit 1629